Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are being treated on the merits. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,779,585. Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from each other because the claims are in regards to similar claim matter even though different term language is used. Also, the current application is broader than the patented invention.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “rear collar” & “front collar”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 recites the limitation "an outer collar portion" in Claim 1, “a second outer collar potion” in Claim 2 & “the outer collar potion” in Claim 3. It is unclear which collar portion is being claimed in Claim 3. Is it the first in Claim 1 or the second in Claim 2. {Since the metes and bounds of the claimed subject matter cannot be ascertained, the claim is considered indefinite}. Applicant should clarify the collar portions.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 19, 20 & 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US 2015/0181953) .
Regarding Claim 15, Brown discloses a garment (Figures 1-4) wearable by an individual using a harness system of a vehicle seat (Figure 4), the garment comprising: an inner front layer (208, 209, 213 & 214) defining a shoulder region (shoulder region, see annotated Figure 2 below); an adjacent outer front layer (106 & 107) comprising a left panel (106), a right panel (107) and a coupling member (108) adapted to join or separate the left panel and the right panel (Figures 1 & 2); and an outer collar (221 & 220, outer collar, see annotated Figure 3 below) fixedly coupled to, and disposed at, the shoulder region of the garment (Figures 1-4) and extending continuously (once closed, Figure 3, Para. 23) between an anterior side and a posterior side (A & P, see annotated Figure 3 below) of the garment on a side of the individual's neck (Figure 3); wherein the inner front layer has a left edge (edge, see annotated Figure 2 below) joining the left panel of the outer front layer, and a right edge (edge, see annotated Figure 2 below) joining the right panel of the outer front layer, wherein a spatial distance between the left edge and the right edge is sufficiently wide so as to accommodate one or more harness straps of the harness system when the one or more harness straps are routed between the individual's neck and the outer collar from the shoulder region to a waist region of the garment (Figure 4, Para. 21 & 24), and when so routed, the one or more harness straps lie flush against at least a chest area of the inner front layer (Figure 4).  
Regarding Claim 19, Brown discloses the one or more harness straps do not lie over the outer collar when the one or more harness straps are routed between the individual's neck and the outer collar at the shoulder region (Figure 4).  
Regarding Claim 20, Brown discloses the outer collar is configured to prevent a harness strap from shifting away from the shoulder region (Figure 4).  
Regarding Claim 24, Brown discloses a garment (Figures 1-4) wearable by an individual using a harness system for a vehicle seat (Figure 4), the garment comprising: a rear portion (back, see annotated Figure 3 below) covering a back of the individual; a front layer (106 & 107) coupled to the rear portion and having a closable opening (108); a front collar portion (221 & 220, outer collar, see annotated Figure 3 below) coupled to the front layer; and a rear collar portion (inner collar, see annotated Figure 3 below) disposed at the rear portion of the garment extending toward and ending at a shoulder region of the garment (shoulder region, see annotated Figure 2 below), wherein an anterior end of the rear collar portion overlaps partially (overlaps, see annotated Figure 3 below) with a posterior part of the front collar portion on a left side and/or a right side of the individual's neck (Figure 3) so as to define a left channel and/or a right channel (channel, see annotated Figure 1 below) for respectively receiving one or two harness straps of the harness system routed over a left shoulder region and/or a right shoulder region of the individual (Figure 4); wherein the rear collar portion and the front collar portion in combination are configured to encircle the neck of the individual (Figures 1-4); and the garment is adapted to receive one or more harness straps of the harness system beneath the front layer when the one or more harness straps are routed between the overlapped portions of the rear collar and the front collar portions from the shoulder region to a waist region of the garment (Figure 1-4), and wherein the closable opening is configured to expose and allow access to the one or more harness straps when opened and configured to cover and inhibit access to the one or more harness straps when closed (Figures 1-4).  
Regarding Claim 25, Brown discloses the front collar portion is configured to extend from the shoulder region toward the closable opening when overlapped with the rear collar portion (Figures 1-4). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12, 14, 16 & 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2015/0181953) in view of Rizk (US 2005/0017566).
Regarding Claim 1, Brown discloses a garment (Figures 1-4) wearable by an individual using a harness system for a vehicle seat (Figure 4), the garment comprising: an inner front layer (208, 209, 213 & 214) defining a shoulder region (shoulder region, see annotated Figure 2 below); an adjacent outer front layer (106 & 107); and an outer collar portion (221 & 220, outer collar, see annotated Figure 3 below) fixedly coupled to and disposed at the shoulder region of the garment (Figures 1-4) and extending continuously (once closed, Figure 3, Para. 23) at least between an anterior side and a posterior side (A & P, see annotated Figure 3 below) of the garment on a first side of the individual's neck (forward side of the body towards the torso shown in Figure 3), wherein a posterior side (pos, see annotated Figure 3 below) of the outer collar portion does not extend into a back side portion of the garment (back, see annotated Figure 3 below); and the garment is adapted to receive one or more harness straps of the harness system over the back side portion (Figure 4), between the individual's neck and the outer collar (Figure 4, Para. 21 & 24) and between the inner front layer and the outer front layer when the one or more harness straps are routed from the shoulder region to a waist region of the garment (Figure 4), and when so routed, the one or more harness straps lie flush against at least a chest area of the inner front layer (Figure 4).  
Brown does not specifically disclose the outer front layer has a higher compressibility than the inner front layer. However, Rizk discloses an outer garment made from high compressibility material (Para. 19) with a front panel (110) used for attaching a harness to a user. It would have been obvious to one of ordinary skill in the art before the effective filing date to make the outer front layer of Brown, from a highly compressible material, as taught by Rizk, in order to keep a user warm during the winter months.
Regarding Claim 2, Brown discloses a second outer collar portion (inner collar, see annotated Figures 2 & 3) fixedly coupled to and disposed at the shoulder region of the garment (Figure 2) and extending at least continuously between an anterior side and a posterior side of the garment on a second side of the individual's neck opposed from the first side (rear side of the body towards the back shown in Figure 3).  
Regarding Claim 3, Brown discloses the outer collar portion is separate from the second outer collar portion at the back of the garment (Figures 2 & 3, when the closures 104 & 105 are open, Para. 21).  
Regarding Claim 4, Brown discloses a width of each of the outer collar portion and the second outer collar portion tapers from the anterior side to the posterior side of the garment (tapers, see annotated Figure 2 below).   
Regarding Claim 5, Brown discloses the inner front layer has a left edge (edge, see annotated Figure 2 below) joining a left panel of the outer front layer, and a right edge (edge, see annotated Figure 2 below) joining a right panel of the outer front layer,     Serial No. 16/990,889wherein a spatial distance between the left edge and the right edge is progressively wider from the waist region to the shoulder region of the garment (wider, see annotated Figure 2 below), and the spatial distance is sufficiently wide so as to accommodate the one or more harness straps (Figure 4).  
Regarding Claim 6, the combination of Brown and Rizk do not specifically disclose the inner front layer has a first thickness when no force is applied via the one or more harness straps, and a second thickness in response to a predetermined force applied normally to the inner front layer via the one or more harness straps, wherein the second thickness is less than the first thickness and the ratio of the second thickness to the first thickness is greater than a first predefined ratio. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the inner front layer to be made from a material compresses (ex. cotton, wool, synthetic material), since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using cotton, wool, synthetic material would have been an “obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. Therefore, the inner front layer has a first thickness when no force is applied via the one or more harness straps, and a second thickness in response to a predetermined force applied normally to the inner front layer via the one or more harness straps, wherein the second thickness is less than the first thickness and the ratio of the second thickness to the first thickness is greater than a first predefined ratio.
Regarding Claim 7, the combination of Brown and Rizk disclose the outer front layer has a first thickness when no force is applied (Rizk, Para. 19, filled garments with feather and down will have a fluffy thickness due to the trapping of air between filling material), and a second thickness in response to a predetermined force applied normally to the outer front layer (Rizk, Para. 19; it is known that filled outer garments with feathers or down will compress when a force is applied), and the ratio of the second thickness to the first thickness is less than a second predefined ratio (Rizk, Para. 19), wherein the second predefined ratio is higher than a first predefined ratio (since the material of the outer layer is a more insulating layer with a great thickness than the second predefined ratio would be higher than a first predefined ratio).
Regarding Claim 8, Brown discloses the outer front layer has a closable opening (108), wherein the opening in the outer front layer can be sufficiently opened so as to expose and allow access to the one or more harness straps fastened over the inner front layer (Figure 1-4).  
Regarding Claim 9, Brown discloses the opening in the outer front layer can be sufficiently closed so as to cover and inhibit access to the one or more harness straps fastened over the inner front layer (Figure 1-4).  
Regarding Claim 10, Brown discloses the inner front layer has an alignment marker (212, 213 or 214) for aligning a cross member of the harness system that interconnects a pair of vertically oriented harness straps that lie flush against at least the chest area of the inner front layer (Figures 1-4).  
Regarding Claim 12, Brown discloses the alignment marker is positioned at a vertical location corresponding to a height of armpits of the individual (Figure 2).   
Regarding Claim 14, Brown discloses the outer collar portion is configured to prevent a harness strap from shifting away from the shoulder region (Figure 4, Para. 24).  
Regarding Claim 16, Brown does not specifically disclose the outer front layer has a higher compressibility than the inner front layer. However, Rizk discloses an outer garment made from high compressibility material (Para. 19) with a front panel (110) used for attaching a harness to a user. It would have been obvious to one of ordinary skill in the art before the effective filing date to make the outer front layer of Brown, from a highly compressible material, as taught by Rizk, in order to keep a user warm during the winter months.
Regarding Claim 21, Brown discloses a garment (Figures 1-4) wearable by an individual using a harness system of a vehicle seat (Figure 4), the garment comprising: an inner front layer (208, 209, 213 & 214) defining a shoulder region (shoulder region, see annotated Figure 2 below); an adjacent outer front layer (106 & 107) comprising a left panel (106), a right panel (107) and a coupling member (108) adapted to join or separate the left panel and the right panel (Figures 1 & 2); and an collar (221 & 220, outer collar, see annotated Figure 3 below) fixedly coupled to, and disposed at, the shoulder region of the garment (Figures 1-4) and extending continuously (once closed, Figure 3, Para. 23) between an anterior side and a posterior side (A & P, see annotated Figure 3 below) of the garment on a side of the individual's neck (Figure 3); wherein the inner front layer has a left edge (edge, see annotated Figure 2 below) joining the left panel of the outer front layer, and a right edge (edge, see annotated Figure 2 below) joining the right panel of the outer front layer, wherein a spatial distance between the left edge and the right edge is sufficiently wide so as to accommodate one or more harness straps of the harness system when the one or more harness straps are routed from the shoulder region under the outer layer to a waist region of the garment (Figure 4, Para. 21 & 24), and when so routed, the one or more harness straps lie flush against at least a chest area of the inner front layer (Figure 4).  
Brown does not specifically disclose the outer front layer has a higher compressibility than the inner front layer. However, Rizk discloses an outer garment made from high compressibility material (Para. 19) with a front panel (110) used for attaching a harness to a user. It would have been obvious to one of ordinary skill in the art before the effective filing date to make the outer front layer of Brown, from a highly compressible material, as taught by Rizk, in order to keep a user warm during the winter months.
Regarding Claim 22, the combination of Brown and Rizk disclose the outer front layer comprises a compressible fill material comprising natural down (Rizk, Para. 19).  
Regarding Claim 23, the combination of Brown and Rizk do not specifically disclose the outer front layer has a first thickness, the inner layer has a second thickness, wherein the first thickness is greater than the second thickness. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the thickness of the layers, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using thicker or thinner material would have been an “obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 

Claims 11, 13, 17 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2015/0181953) in view of Rizk (US 2005/0017566).
Regarding Claim 11, the combination of Brown and Rizk do not specifically disclose the alignment marker has a non-slip exterior surface area arranged to receive a portion of the pair of vertically oriented harness straps. However, Schiavino discloses non-slip exterior surface area on a garment (160). It would have been obvious to one of ordinary skill in the art before the effective filing date to include a non-slip exterior surface on the inner front layer of Brown, as taught by Schiavino in order to prevent slipping.
Regarding Claim 13, the combination of Brown and Rizk do not specifically the inner front layer has a non-slip exterior surface extending from the shoulder region to the waist region. However, Schiavino discloses non-slip exterior surface area on a garment (160). It would have been obvious to one of ordinary skill in the art before the effective filing date to include a non-slip exterior surface on the inner front layer of Brown, as taught by Schiavino in order to prevent slipping. The combination would partially extend from the shoulder region to the waist region.
Regarding Claim 17, Brown discloses the inner front layer has an alignment marker (212, 213 or 214) for aligning a cross member of the harness system that interconnects a pair of vertically oriented harness straps that lie flush against at least the chest area of the inner front layer (Figures 1-4). The combination of Brown and Rizk do not specifically disclose the alignment marker has a non-slip exterior surface area arranged to receive a portion of the pair of vertically oriented harness straps. However, Schiavino discloses non-slip exterior surface area on a garment (160). It would have been obvious to one of ordinary skill in the art before the effective filing date to include a non-slip exterior surface on the inner front layer of Brown, as taught by Schiavino in order to prevent slipping.
Regarding Claim 18, Brown does not specifically the inner front layer has a non-slip exterior surface extending from the shoulder region to the waist region. However, Schiavino discloses non-slip exterior surface area on a garment (160). It would have been obvious to one of ordinary skill in the art before the effective filing date to include a non-slip exterior surface on the inner front layer of Brown, as taught by Schiavino in order to prevent slipping. The combination would partially extend from the shoulder region to the waist region.


    PNG
    media_image1.png
    547
    464
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    560
    545
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    659
    501
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732